Dykman, J.
The defendant in this action had a bill against the father of the plaintiff, and he caused it to be presented to the plaintiff’s wife, and she paid it voluntarily. This action was then commenced in a court of a justice of the peace for the recovery of the money. The defendant had judgment in the first court, which was affirmed on appeal to the county court, and now the plaintiff has brought the case here on appeal. The payment was not induced by false representations, and there was no mistake or misconception of fact, and the payment resulted in the discharge of a just debt, and we find no reason for interference with the judgment. The judgment should therefore be affirmed, with costs.